Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Independent claim 15 contains the term “controller means”. The “controller means” is being interpreted as the structure shown in Fig. 1 of the application as “CONTROLLER” (item 108) and described in paragraphs [0020] – [0027 of the specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 - 11 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent 5095131B2-(Shibata et al.)-Semiconductor Memory Device-(2012-12-12)-(IP.COM Translation) [herein “Shibata JP”], in view of U.S. Patent Publication 20070279982-(Shibata et al.) [herein “Shibata US”].
Regarding claim 1 – 
	Shibata JP teaches configured to execute a method for memory cell read calibration, the method comprising: identify a first cell of a plurality of cells of a target wordline (WL) of the NVM; “An example of an aspect of the semiconductor memory device of the present invention is a memory cell array in which a plurality of memory cells storing a plurality of bits are arranged in a matrix, a first memory cell in the memory cell array” (Page 2, Paragraph 7).
	Shibata JP also teaches read a voltage of a first adjacent cell of an adjacent WL, physically adjacent to the first cell; “A second memory cell adjacent to the cell in the bit line direction” (Page 2, Paragraph 7) plus “determine a correction level according to the threshold level read from the second memory cell” (Page 1, Abstract).
	Additionally, Shibata JP teaches calibrating a first read threshold of the first cell based on the voltage, “add the determined correction level to a read level of the first memory cell” (Page 1, Abstract).
	Shibata JP does not teach (a) data storage device, comprising: a non-volatile memory (NVM); and a controller coupled to the NVM.
	Shibata US, however teaches (a) data storage device, comprising: a non-volatile memory (NVM); and a controller coupled to the NVM and Shibata US – (Fig 1, Item 11 “Controller” and item 1 “Memory Cell Array (MCA)”).
	Shibata JP and Shibata US are analogous art because they are both directed to advanced methods of calculating and calibrating word line voltages for non-volatile memory devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shibata JP and the teachings of Shibata US, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would have recognized that the results of this combination would provide a predictable result of a semiconductor memory device capable of setting an appropriate voltage correction value according to the capacitance between the floating gates of adjacent cells.

Regarding claim 2 – 
	The combination of Shibata JP and Shibata US teaches all the limitations of claim 1 above.
	Shibata JP also teaches further comprising: identifying a second cell of the plurality of cells; reading a second voltage of a second adjacent cell of the adjacent WL, physically adjacent to the second cell; and calibrating a second read threshold of the second cell based on the second voltage, “a third memory cell selected simultaneously with the first memory cell and written with a certain threshold level; , Having a fourth memory cell selected simultaneously with the second memory cell … when reading the threshold level of the first memory cell, the second memory cell and the threshold level of the third memory cell is read, the first correction value corresponding to the read threshold level, and the second correction level corresponding to the threshold level of the second memory cell.” (Page 2, Paragraph 7).

Regarding claim 3 – 
	The combination of Shibata JP and Shibata US teaches all the limitations of claim 2 above.
	Shibata JP also teaches wherein the second read threshold is different from the first read threshold, “Further, when the variation of the shift value from chip to chip is small, it is possible not to perform trimming for each chip but to have a different fixed shift value for each word line in the chip” (Page 5, Paragraph 6).

Regarding claim 4 – 
	The combination of Shibata JP and Shibata US teaches all the limitations of claim 3 above.
	Shibata JP also teaches the method further comprising performing a read operation on the first cell based on the first read threshold and the second cell based on the second read threshold, “In this way, the threshold level of the memory cell connected to the word line WLn + 1 is read out, and the threshold level of the memory cell connected to the word line WLn is read out according to the threshold level, and the read result is obtained” (Page 5, Paragraph 2).

Regarding claim 5 – 
	The combination of Shibata JP and Shibata US teaches all the limitations of claim 1 above.
	Shibata US also teaches the method further comprising: reading a target voltage from the first cell; and correcting the target voltage based on the voltage, “which reads the correction level from the storage portion according to the threshold level read from the second memory cell, adds the read-out correction level to a threshold level of the first memory cell, and reads the threshold level of the first memory cell” (Page 1, Paragraph [0009]).

Regarding claim 6 – 
	The combination of Shibata JP and Shibata US teaches all the limitations of claim 5 above.
	Shibata US also teaches the method further comprising: identifying a read error in the target voltage using an error correction code (ECC), (Fig 1, Item 11-1 “ECC Circuit”) plus “According to a third aspect of the invention, there is provided a memory system comprising: a memory cell array in which a plurality of memory cells are arranged in a matrix and which has a first memory cell for storing write data and a second memory cell for storing an error correction bit for the data in the first memory cell; an error correcting portion which corrects an error in the data read from the first memory cell on the basis of the data read from the first and second memory cells” (Page 1, Paragraph [0011]).

Regarding claim 7 – 
	The combination of Shibata JP and Shibata US teaches all the limitations of claim 6 above.
	Shibata US also teaches further comprising applying a READ voltage at the first cell, “an error correcting portion which corrects an error in the data read from the first memory cell on the basis of the data read from the first and second memory cells” (Page 1, Paragraph [0011]).

Regarding claim 8 – 
	Shibata JP teaches a processor configured to perform a method for dynamic read threshold calibration of one or more memory cells of the one or more NVM, the method comprising: (Fig 1, Item 11 ) plus “The host 11 is constituted by a microcomputer, for example” (Page 2, Paragraph 12).
	Shibata JP also teaches reading a first voltage of a first group of cells from a first wordline (WL) of the one or more NVMs; “An example of an aspect of the semiconductor memory device of the present invention is a memory cell array in which a plurality of memory cells storing a plurality of bits are arranged in a matrix, a first memory cell in the memory cell array” (Page 2, Paragraph 7).
	Additionally, Shibata JP teaches classifying a second group of cells of a second WL of the one or more NVMs based on the first voltage; “A second memory cell adjacent to the cell in the bit line direction” (Page 2, Paragraph 7) plus “determine a correction level according to the threshold level read from the second memory cell” (Page 1, Abstract).
	Shibata JP also teaches calibrating the second group of cells based on first voltage with a first calibrated read threshold, “add the determined correction level to a read level of the first memory cell” (Page 1, Abstract).
	Shibata JP does not teach (a) controller for a data storage device, comprising: an I/O to one or more non-volatile memories (NVMs).
	Shibata US, however teaches (a) controller for a data storage device, comprising: an I/O to one or more non-volatile memories (NVMs); (Fig 1, Item 11 “Controller” and item 1 “Memory Cell Array (MCA)”).
	Shibata JP and Shibata US are analogous art because they are both directed to advanced methods of calculating and calibrating word line voltages for non-volatile memory devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shibata JP and the teachings of Shibata US, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would have recognized that the results of this combination would provide a predictable result of a semiconductor memory device capable of setting an appropriate voltage correction value according to the capacitance between the floating gates of adjacent cells.

Regarding claim 9 – 
	The combination of Shibata JP and Shibata US teaches all the limitations of claim 8 above.
	Shibata JP also teaches reading a second voltage from a third group of cells from the first WL; classifying a fourth group of cells of the second WL; and calibrating the fourth group of cells based on the second voltage with a second calibrated read threshold, “a third memory cell selected simultaneously with the first memory cell and written with a certain threshold level; , Having a fourth memory cell selected simultaneously with the second memory cell … when reading the threshold level of the first memory cell, the second memory cell and the threshold level of the third memory cell is read, the first correction value corresponding to the read threshold level, and the second correction level corresponding to the threshold level of the second memory cell.” (Page 2, Paragraph 7).

Regarding claim 10 – 
	The combination of Shibata JP and Shibata US teaches all the limitations of claim 9 above.
	Shibata JP also teaches wherein calibrating the second group and the fourth group further comprises: receiving a read command for data of the second WL; and applying the first calibrated read threshold and second calibrated read threshold to the second group of cells and the fourth group of cells, respectively, “In this way, the threshold level of the memory cell connected to the word line WLn + 1 is read out, and the threshold level of the memory cell connected to the word line WLn is read out according to the threshold level, and the read result is obtained” (Page 5, Paragraph 2).

Regarding claim 11 – 
	The combination of Shibata JP and Shibata US teaches all the limitations of claim 9 above.
	Shibata US also teaches the method further comprising applying the first calibrated read threshold and second calibrated read threshold at approximately the same time, and reading from the second group of cells and fourth group of cells in parallel, “A plurality of memory cells connected to a single word line ( or the memory cells enclosed by a broken line) constitute one sector. Data is written or read in sectors. Specifically, data is simultaneously written into or read from all of the memory cells arranged in the row direction” (Pages 3 – 4, Paragraph [0074]).

Claims 12 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent 5095131B2-(Shibata et al)-Semiconductor Memory Device-(2012-12-12)-(IP COM translation) [herein “Shibata JP”], in view of U.S. Patent Publication 20070279982-(Shibata et al.) [herein “Shibata US”], and further in view of U.S. Patent 10573395-(Yang et al.) [herein “Yang1”].
Regarding claim 12 – 
	The combination of Shibata JP and Shibata US teaches all the limitations of claim 9 above.
	The combination of Shibata JP and Shibata US does not teach the method further comprising: detecting a regular decoding failure; and performing a look-ahead read on the first group of cells and the second group of cells.
	Yang1, however teaches the method further comprising: detecting a regular decoding failure; and performing a look-ahead read on the first group of cells and the second group of cells, “One technique to remediate the effects of changes in the amount of trapped charge or the effect of parasitic charge coupling effects in a non-volatile memory cell due to the effects of adjacent non-volatile memory cells and their associated word lines is a look-ahead read (also referred to as a "data look-ahead read" or "DLA read"). In a look-ahead read, prior to reading a current word line ( e.g. page) in a non-volatile memory, an adjacent word line in the nonvolatile memory is read or sensed ( commonly referred to as a "initial read operation"). If the data value stored/sensed on the adjacent word line for a memory cell on the same memory string is a value known to increase lateral charge loss with the current word line, then current word line is read in a way to compensate for the increased likelihood of lateral charge loss (Col 3, Lines 43-57).
	Shibata JP, Shibata US and Yang1 are analogous art because they are all directed to advanced methods of calculating and calibrating word line voltages for non-volatile memory devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shibata JP and the teachings of Shibata US with the look-ahead read technique of Yang1, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would have recognized that the results of this combination would provide a predictable result of a semiconductor memory device capable of setting an appropriate voltage correction value according to the capacitance between the floating gates of adjacent cells.

Regarding claim 13 – 
	The combination of Shibata JP, Shibata US and Yang1 teaches all the limitations of claim 12 above.
	Yang1 also teaches wherein the look-ahead comprises: reading the first voltage and second voltage from the first group of cells and third group of cells; and reading a third voltage from the second group of cells based on the first voltage and second voltage, “The look-ahead read or sense operation includes two parts: an initial read or sense operation of adjacent non-volatile memory cells coupled to a word line adjacent to the particular word line, and a subsequent read or sense operation of the particular non-volatile memory cell coupled to the particular word line” (Col 14, Lines 29-35).

Regarding claim 14 – 
	The combination of Shibata JP, Shibata US and Yang1 teaches all the limitations of claim 13 above.
	Shibata US also teaches the method further comprising identifying an error in the third voltage, (Fig 1, Item 11-1 “ECC Circuit”) plus “According to a third aspect of the invention, there is provided a memory system comprising: a memory cell array in which a plurality of memory cells are arranged in a matrix and which has a first memory cell for storing write data and a second memory cell for storing an error correction bit for the data in the first memory cell; an error correcting portion which corrects an error in the data read from the first memory cell on the basis of the data read from the first and second memory cells” (Page 1, Paragraph [0011]).
Claims 15 - 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20070279982-(Shibata et al.) [herein “Shibata US”], in view of Japanese Patent 5095131B2-(Shibata et al)-Semiconductor Memory Device-(2012-12-12)-(IP COM translation) [herein “Shibata JP”, in view of U.S. Patent 10573395-(Yang et al.) [herein “Yang1”], and further in view of U.S. Patent 10726929-(Yang) [herein “Yang2”].
Regarding claim 15 –
	Shibata US teaches (a) system for storing data, comprising: a non-volatile memory means; and a controller means (Fig 1, Item 11 “Controller” and item 1 “Memory Cell Array (MCA)”).
	Shibata US also teaches the controller means coupled to the non-volatile memory means, (Fig 1, Item 11 “Controller” and item 1 “Memory Cell Array (MCA)”).
	In addition, Shibata US teaches detecting an error in the second voltage; (Fig 1, Item 11-1 “ECC Circuit”) plus “According to a third aspect of the invention, there is provided a memory system comprising: a memory cell array in which a plurality of memory cells are arranged in a matrix and which has a first memory cell for storing write data and a second memory cell for storing an error correction bit for the data in the first memory cell; an error correcting portion which corrects an error in the data read from the first memory cell on the basis of the data read from the first and second memory cells” (Page 1, Paragraph [0011]).
	Shibata US does not teach comprising a processor and memory comprising computer-readable instructions for executing a method for dynamic read calibration, and also does not teach the method comprising: measuring a first voltage from a first group of cells of a first wordline (WL); and does not teach measuring a second voltage from a second group of cells of a second WL adjacent the first WL. Shibata US also does not teach equalizing the second voltage based on the first voltage, nor does it teach calibrating a read threshold of the second voltage based on the first voltage.
	Shibata JP, however teaches the method comprising: measuring a first voltage from a first group of cells of a first wordline (WL); “An example of an aspect of the semiconductor memory device of the present invention is a memory cell array in which a plurality of memory cells storing a plurality of bits are arranged in a matrix, a first memory cell in the memory cell array” (Page 2, Paragraph 7).
	Shibata JP also teaches measuring a second voltage from a second group of cells of a second WL adjacent the first WL, “A second memory cell adjacent to the cell in the bit line direction” (Page 2, Paragraph 7) plus “determine a correction level according to the threshold level read from the second memory cell” (Page 1, Abstract).
	In addition, Shibata JP teaches calibrating a read threshold of the second voltage based on the first voltage, “add the determined correction level to a read level of the first memory cell” (Page 1, Abstract).
	Shibata US and Shibata JP are analogous art because they are both directed to advanced methods of calculating and calibrating word line voltages for non-volatile memory devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shibata US and the teachings of Shibata JP, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would have recognized that the results of this combination would provide a predictable result of a semiconductor memory device capable of setting an appropriate voltage correction value according to the capacitance between the floating gates of adjacent cells.
	The combination of Shibata US and Shibata JP does not teach comprising a processor and memory comprising computer-readable instructions for executing a method for dynamic read calibration, nor does it teach equalizing the second voltage based on the first voltage.
	Yang1, however teaches equalizing the second voltage based on the first voltage; “One technique to remediate the effects of changes in the amount of trapped charge or the effect of parasitic charge coupling effects in a non-volatile memory cell due to the effects of adjacent non-volatile memory cells and their associated word lines is a look-ahead read (also referred to as a "data look-ahead read" or "DLA read"). In a look-ahead read, prior to reading a current word line ( e.g. page) in a non-volatile memory, an adjacent word line in the nonvolatile memory is read or sensed ( commonly referred to as a "initial read operation"). If the data value stored/sensed on the adjacent word line for a memory cell on the same memory string is a value known to increase lateral charge loss with the current word line, then current word line is read in a way to compensate for the increased likelihood of lateral charge loss (Col 3, Lines 43-57).
	Shibata US, Shibata JP and Yang1 are analogous art because they are all directed to advanced methods of calculating and calibrating word line voltages for non-volatile memory devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shibata US and the teachings of Shibata JP with the look-ahead reading technique of Yang1, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would have recognized that the results of this combination would provide a predictable result of a semiconductor memory device capable of setting an appropriate voltage correction value according to the capacitance between the floating gates of adjacent cells.
	The combination of Shibata US, Shibata JP and Yang1 does not teach comprising a processor and memory comprising computer-readable instructions for executing a method for dynamic read calibration.
	Yang2, however teaches comprising a processor and memory comprising computer-readable instructions for executing a method for dynamic read calibration, “The off-chip controller 122 (which in one embodiment is an electrical circuit) may comprise a processor 122c, storage devices (memory) such as ROM 122a and RAM 122b and an error-correction code (ECC) engine 245” (Col 7, Lines 3-6) plus “The storage device comprises code such as a set of instructions, and the processor is operable to execute the set of instructions to provide the functionality described herein” (Col 7, Lines 32-34).
	Shibata US, Shibata JP, Yang1 and Yang2 are analogous art because they are all directed to advanced methods of calculating and calibrating word line voltages for non-volatile memory devices. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Shibata US and the teachings of Shibata JP with the look-ahead reading technique of Yang1 and the computer operable instructions of Yang2, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would have recognized that the results of this combination would provide a predictable result of a semiconductor memory device capable of setting an appropriate voltage correction value according to the capacitance between the floating gates of adjacent cells.

Regarding claim 16 –
	The combination of Shibata US, Shibata JP, Yang1 and Yang2 teaches all the limitations of claim 15 above.
	Shibata JP also teaches the method further comprising: measuring a third voltage from a third group of cells of the first WL; and measuring a fourth voltage from a fourth group of cells of the second WL, “a third memory cell selected simultaneously with the first memory cell and written with a certain threshold level; , Having a fourth memory cell selected simultaneously with the second memory cell … when reading the threshold level of the first memory cell, the second memory cell and the threshold level of the third memory cell is read, the first correction value corresponding to the read threshold level, and the second correction level corresponding to the threshold level of the second memory cell.” (Page 2, Paragraph 7).

Regarding claim 17 –
	The combination of Shibata US, Shibata JP, Yang1 and Yang2 teaches all the limitations of claim 16 above.
	Shibata JP also teaches the method further comprising: calibrating a second read threshold of the fourth voltage based on the third voltage, “add the determined correction level to a read level of the first memory cell” (Page 1, Abstract).
Regarding claim 18 –
	The combination of Shibata US, Shibata JP, Yang1 and Yang2 teaches all the limitations of claim 17 above.
	Shibata JP also teaches the method further comprising: receiving a read request from a host for the second group of cells and fourth group of cells; and reading a plurality of voltages from the second and fourth group of cells using the calibrated read threshold and second calibrated read threshold, “In this way, the threshold level of the memory cell connected to the word line WLn + 1 is read out, and the threshold level of the memory cell connected to the word line WLn is read out according to the threshold level, and the read result is obtained” (Page 5, Paragraph 2).

Regarding claim 19 –
	The combination of Shibata US, Shibata JP, Yang1 and Yang2 teaches all the limitations of claim 18 above.
	Shibata JP also teaches the method further comprising: measuring a fifth voltage of a fifth group of cells of a third WL, the third WL adjacent the second WL, “a third memory cell selected simultaneously with the first memory cell and written with a certain threshold level; , Having a fourth memory cell selected simultaneously with the second memory cell … when reading the threshold level of the first memory cell, the second memory cell and the threshold level of the third memory cell is read, the first correction value corresponding to the read threshold level, and the second correction level corresponding to the threshold level of the second memory cell.” (Page 2, Paragraph 7).
Regarding claim 20 –
	The combination of Shibata US, Shibata JP, Yang1 and Yang2 teaches all the limitations of claim 19 above.
	Shibata JP also teaches , the method further comprising: calibrating a third read threshold of the second voltage based on the fifth voltage, “add the determined correction level to a read level of the first memory cell” (Page 1, Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W WAHLIN whose telephone number is (408)918-7572. The examiner can normally be reached Monday - Thursday 7-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.W.W./Examiner, Art Unit 2111  
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111